Citation Nr: 1705361	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a back disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to November 1975 and from June 1976 to July 1980.  The Veteran had an additional period of service from July 1980 to April 1981, but it was determined that the character of service for this period was a bar to the receipt of VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) that continued the 40 percent evaluation of the Veteran's back disability and the 10 percent evaluation of the Veteran's left knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA last examined the Veteran's disabilities in December 2013.  VA treatment records since that time suggest the Veteran's disabilities have worsened.  For example, a January 2016 MRI showed "disease progression with worsening of canal stenosis" since the Veteran prior MRI in 2008.  Additionally, the Veteran stated in December 2016 that VA treatment records from the last two years illustrate his "declining condition" due to both disabilities, including how his back has impacted his bowel and urinary functions.  Given the foregoing, the Board will remand the appeal for a new examination before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA back and knee examinations to determine the current nature and severity of these service-connected disabilities.

For the back examination, the examiner must expressly address the impact of the Veteran's back condition on his bowels and urine.  The Veteran reported his "spine damage is creating loss of urine and bowel control" in a December 2016 statement. 

2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




